—Appeal from a judgment of the Supreme Court (Kahn, J.), entered April 22, 1996 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to compel respondent to comply with petitioner’s Freedom of Information Law request.
Subsequent to the commencement of the instant proceeding pursuant to CPLR article 78, respondent complied with petitioner’s request under the Freedom of Information Law (Public Officers Law art 6 [hereinafter FOIL]) by providing him with certain documents and withholding others. Thus, to the extent that petitioner seeks relief from this Court compelling respondent to respond to his FOIL requests, this matter has become moot (see, Matter of Newton v Police Dept., 183 AD2d 621, 623). To the extent that petitioner seeks review of respondent’s partial denial of his FOIL request, petitioner has failed to exhaust all administrative remedies (see, supra; see also, Public Officers Law § 89 [4] [a], [b]; 9 NYCRR 8008.8).
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.